DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 04/15/2019. Claims 1-20 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5, 6, 9, 10, 12, 14, 15, 18, 19, are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Hiroyuki et al., JP2006027347A, hereinafter referred to as Hiroyuki, English Language Translation provided. 
As per claim 1,
Hiroyuki discloses a computer-implemented method for alleviating sensory conflict in a vehicle, comprising (The riding comfort improving apparatus according to claim 1, wherein the behavior detection unit…The behavior detecting means 14 is constituted by, for example, a CPU…behavior detection unit 14 calculates…Then, the motion sickness prevention apparatus 10 determines the vibration generation location (where sensory conflict includes nausea, motion sickness, incapacitation, or disorientation)- See at least Hiroyuki claim 2, ¶36, ¶43, and ¶46), identifying a sensory event based on data from vehicle systems or vehicle sensors of the vehicle (Further, the control means 16 changes the generation interval of vibrations to be generated by the vibration generation means 15 in accordance with the vehicle behavior detected by the behavior detection means 14. For example, the control means 16 shortens the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steep. Of course, the relationship between the behavior of the vehicle and the vibration generation interval is not limited to this. For example, the control unit 16 may increase the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper. Further, the number of vibrations may be changed so that the number of times of acceleration / deceleration and right / left turns is increased once when the degree of acceleration / deceleration and left / right turn is weak, and the number of times of vibration is increased as the speed becomes steep (where sensory event can include acceleration, turning, going over an object or incline, etc. at a space and time) - See at least Hiroyuki ¶41), identifying a sensory conflict for a vehicle occupant based on the sensory event at a location (The behavior detecting means 14 is adapted to obtain road information about the route guided by the navigation means 12 from the navigation means 12 when the navigation means 12 is performing the route guidance of the vehicle, Then, the motion sickness prevention apparatus 10 determines the vibration generation location (where sensory conflict includes nausea, motion sickness, incapacitation, or disorientation) - See at least Hiroyuki ¶11, ¶34, and ¶46), determining an inurement action to alleviate an impact of the sensory conflict on the vehicle occupant (The behavior detecting means 14 is adapted to obtain road information about the route guided by the navigation means 12 from the navigation means 12 when the navigation means 12 is performing the route guidance of the vehicle, Then, the motion sickness prevention apparatus 10 determines the vibration generation location (where sensory conflict includes nausea, motion sickness, incapacitation, or disorientation) - See at least Hiroyuki ¶11, ¶34, and ¶46), determining an actuation schedule for performing the inurement action an N number of times for a predetermined amount of time (Then, the motion sickness prevention device 50 determines the vibration generation location, intensity, generation interval, frequency, and number of times according to the future behavior of the vehicle predicted in S64 and the deviation of the posture of the occupant determined in S66 - See at least Hiroyuki ¶66), and controlling a haptic device to perform the inurement action according to the actuation schedule in response to the vehicle occupant being located in a seat of the vehicle (In addition, the riding comfort improving device of the present invention includes pressure detection means for detecting pressure applied to the seat, and the control means is based on the distribution of the pressure detected by the pressure detection means. It has the structure which controls generation | occurrence | production of the said vibration - See at least Hiroyuki ¶25 and ¶41).
As per claim 3,
Hiroyuki discloses wherein the sensory event is determined based on environmental data or navigational data associated with the location (Fig 1, Imaging means 13 for imaging the external environment of the vehicle - See at least Hiroyuki Fig. 1 and Page 1, second paragraph).
As per claim 5,
Hiroyuki discloses wherein the sensory event is based on an attraction at the location (the behavior detecting means has a configuration for detecting the behavior based on an output of the navigation means - See at least Hiroyuki ¶11).
As per claim 6, 
Hiroyuki discloses further comprising: determining an intensity variable that varies an intensity (In the riding comfort improving apparatus according to the present invention, the control means changes the vibration intensity according to the behavior - See at least Hiroyuki ¶17), of inurement actions performed the N number of times (Then, the motion sickness prevention device 50 determines the vibration generation location, intensity, generation interval, frequency, and number of times according to the future behavior of the vehicle predicted in S64 and the deviation of the posture of the occupant determined in S66 - See at least Hiroyuki ¶66), and applying the intensity variable to the actuation schedule (Further, the control means 16 changes the generation interval of vibrations to be generated by the vibration generation means 15 in accordance with the vehicle behavior detected by the behavior detection means 14. For example, the control means 16 shortens the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steep. Of course, the relationship between the behavior of the vehicle and the vibration generation interval is not limited to this. For example, the control unit 16 may increase the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper. Further, the number of vibrations may be changed so that the number of times of acceleration / deceleration and right / left turns is increased once when the degree of acceleration / deceleration and left / right turn is weak, and the number of times of vibration is increased as the speed becomes steep (where sensory event can include acceleration, turning, going over an object or incline, etc. at a space and time) - See at least Hiroyuki ¶41). 
As per claim 9,
Hiroyuki discloses wherein the haptic device is located in the seat of the vehicle that is occupied by the vehicle occupant and wherein the inurement action causes a movement in the seat (In addition, the riding comfort improving device of the present invention includes pressure detection means for detecting pressure applied to the seat, and the control means is based on the distribution of the pressure detected by the pressure detection means. It has the structure which controls generation | occurrence | production of the said vibration… in the riding comfort improving device of the present invention, the vibration generating means has a configuration provided on the seat of the vehicle - See at least Hiroyuki ¶23 and ¶25).
As per claim 10,
Hiroyuki discloses a system for alleviating sensory conflict in a vehicle, comprising: a processor having a sensory conflict module (The riding comfort improving apparatus according to claim 1, wherein the behavior detection unit…The behavior detecting means 14 is constituted by, for example, a CPU…behavior detection unit 14 calculates…Then, the motion sickness prevention apparatus 10 determines the vibration generation location (where sensory conflict includes nausea, motion sickness, incapacitation, or disorientation)- See at least Hiroyuki claim 2, ¶36, ¶43, and ¶46), identifies a sensory conflict for a vehicle occupant based on a sensory event at a location (The behavior detecting means 14 is adapted to obtain road information about the route guided by the navigation means 12 from the navigation means 12 when the navigation means 12 is performing the route guidance of the vehicle - See at least Hiroyuki ¶11 and ¶34), an inurement module determines an inurement action to alleviate an impact of the sensory conflict on the vehicle occupant (Then, the motion sickness prevention apparatus 10 determines the vibration generation location (where sensory conflict includes nausea, motion sickness, incapacitation, or disorientation)- See at least Hiroyuki ¶46), a schedule module determines an actuation schedule for performing the inurement action an N number of times for a predetermined amount of time (Then, the motion sickness prevention device 50 determines the vibration generation location, intensity, generation interval, frequency, and number of times according to the future behavior of the vehicle predicted in S64 and the deviation of the posture of the occupant determined in S66 - See at least Hiroyuki ¶66),  and a control module controls a haptic device to perform the inurement action according to the actuation schedule in response to the vehicle occupant being located in a seat of the vehicle (In addition, the riding comfort improving device of the present invention includes pressure detection means for detecting pressure applied to the seat, and the control means is based on the distribution of the pressure detected by the pressure detection means. It has the structure which controls generation | occurrence | production of the said vibration - See at least Hiroyuki ¶25 and ¶41). 
As per claim 12,
wherein the sensory event is determined based on environmental data or navigational data associated with the location (Fig 1, Imaging means 13 for imaging the external environment of the vehicle - See at least Hiroyuki Fig. 1 and Page 1, second paragraph).
As per claim 14,
Hiroyuki discloses wherein the sensory event is based on an attraction at the location (the behavior detecting means has a configuration for detecting the behavior based on an output of the navigation means - See at least Hiroyuki ¶11).
As per claim 15,
Hiroyuki discloses further comprising: determining an intensity variable that varies an intensity (In the riding comfort improving apparatus according to the present invention, the control means changes the vibration intensity according to the behavior - See at least Hiroyuki ¶17), of inurement actions performed the N number of times (Then, the motion sickness prevention device 50 determines the vibration generation location, intensity, generation interval, frequency, and number of times according to the future behavior of the vehicle predicted in S64 and the deviation of the posture of the occupant determined in S66 - See at least Hiroyuki ¶66), and applying the intensity variable to the actuation schedule (Further, the control means 16 changes the generation interval of vibrations to be generated by the vibration generation means 15 in accordance with the vehicle behavior detected by the behavior detection means 14. For example, the control means 16 shortens the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steep. Of course, the relationship between the behavior of the vehicle and the vibration generation interval is not limited to this. For example, the control unit 16 may increase the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper. Further, the number of vibrations may be changed so that the number of times of acceleration / deceleration and right / left turns is increased once when the degree of acceleration / deceleration and left / right turn is weak, and the number of times of vibration is increased as the speed becomes steep (where sensory event can include acceleration, turning, going over an object or incline, etc. at a space and time) - See at least Hiroyuki ¶41). 
As per claim 18,
Hiroyuki discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising (The riding comfort improving apparatus according to claim 1, wherein the behavior detection unit…The behavior detecting means 14 is constituted by, for example, a CPU…behavior detection unit 14 calculates…Then, the motion sickness prevention apparatus 10 determines the vibration generation location (where sensory conflict includes nausea, motion sickness, incapacitation, or disorientation)- See at least Hiroyuki claim 2, ¶36, ¶43, and ¶46), identifying a sensory conflict for a vehicle occupant of a vehicle based on an sensory event at a location (The behavior detecting means 14 is adapted to obtain road information about the route guided by the navigation means 12 from the navigation means 12 when the navigation means 12 is performing the route guidance of the vehicle - See at least Hiroyuki ¶11 and ¶34), determining an inurement action to alleviate an impact of the sensory conflict on the vehicle occupant (The behavior detecting means 14 is adapted to obtain road information about the route guided by the navigation means 12 from the navigation means 12 when the navigation means 12 is performing the route guidance of the vehicle, Then, the motion sickness prevention apparatus 10 determines the vibration generation location (where sensory conflict includes nausea, motion sickness, incapacitation, or disorientation) - See at least Hiroyuki ¶11, ¶34, and ¶46), determining an actuation schedule for performing the inurement action an N number of times for a predetermined amount of time (Then, the motion sickness prevention device 50 determines the vibration generation location, intensity, generation interval, frequency, and number of times according to the future behavior of the vehicle predicted in S64 and the deviation of the posture of the occupant determined in S66 - See at least Hiroyuki ¶66), and controlling a haptic device to perform the inurement action according to the actuation schedule in response to the vehicle occupant being located in a seat of the vehicle (In addition, the riding comfort improving device of the present invention includes pressure detection means for detecting pressure applied to the seat, and the control means is based on the distribution of the pressure detected by the pressure detection means. It has the structure which controls generation | occurrence | production of the said vibration - See at least Hiroyuki ¶25 and ¶41). 
As per claim 19,
Hiroyuki discloses further comprising: determining an intensity variable that varies an intensity (In the riding comfort improving apparatus according to the present invention, the control means changes the vibration intensity according to the behavior - See at least Hiroyuki ¶17), of inurement actions performed the N number of times (Then, the motion sickness prevention device 50 determines the vibration generation location, intensity, generation interval, frequency, and number of times according to the future behavior of the vehicle predicted in S64 and the deviation of the posture of the occupant determined in S66 - See at least Hiroyuki ¶66), and applying the intensity variable to the actuation schedule (Further, the control means 16 changes the generation interval of vibrations to be generated by the vibration generation means 15 in accordance with the vehicle behavior detected by the behavior detection means 14. For example, the control means 16 shortens the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steep. Of course, the relationship between the behavior of the vehicle and the vibration generation interval is not limited to this. For example, the control unit 16 may increase the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper. Further, the number of vibrations may be changed so that the number of times of acceleration / deceleration and right / left turns is increased once when the degree of acceleration / deceleration and left / right turn is weak, and the number of times of vibration is increased as the speed becomes steep (where sensory event can include acceleration, turning, going over an object or incline, etc. at a space and time) - See at least Hiroyuki ¶41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, as applied to claims 1 and 10 above, and further in view of Sweeney et al., US-20170313326-A1, hereinafter referred to as Hiroyuki and Sweeney, respectively. 
As per claim 2
Hiroyuki does not disclose wherein the inurement action approximates motion of the vehicle occupant experienced by the vehicle occupant in response to the sensory event. 
Sweeney discloses wherein the inurement action approximates motion of the vehicle occupant experienced by the vehicle occupant in response to the sensory event (The seat response system 397 can include haptic seat technology that can provide vibrational or other tactile feedback to the passenger via the seats. For example, haptic seats can provide vibrational pulses to the whole seat, or select portions of the seat based on the maneuver (e.g., left side or right side to indicate turns, upper portion to indicate acceleration, and forward seat cushion to indicate braking). Furthermore, the sensory stimulation system 300 can vary an intensity or strength of the haptic feedback and/or vibrational pulses based on an intensity or strength of the maneuver - See at least Sweeney ¶61).
Hiroyuki teaches a motion sickness apparatus that utilizes seat vibrations to treat passengers sitting in seats when the invention identifies that a person is sitting in the vehicle’s chair requires inurement as a result of detected and predicted vehicle motions. Sweeney teaches a motion sickness prevention apparatus that simulates the motion of a vehicle, using a seat, as it traveled when it is stationary. 
It would have been obvious to one of ordinary skill in the art before the effective filing 
As per claim 11
Hiroyuki does not disclose wherein the inurement action approximates motion of the vehicle occupant experienced by the vehicle occupant in response to the sensory event. 
Sweeney discloses wherein the inurement action approximates motion of the vehicle occupant experienced by the vehicle occupant in response to the sensory event (The seat response system 397 can include haptic seat technology that can provide vibrational or other tactile feedback to the passenger via the seats. For example, haptic seats can provide vibrational pulses to the whole seat, or select portions of the seat based on the maneuver (e.g., left side or right side to indicate turns, upper portion to indicate acceleration, and forward seat cushion to indicate braking). Furthermore, the sensory stimulation system 300 can vary an intensity or strength of the haptic feedback and/or vibrational pulses based on an intensity or strength of the maneuver - See at least Sweeney ¶61).
Hiroyuki teaches a motion sickness apparatus that utilizes seat vibrations to treat passengers sitting in seats when the invention identifies that a person is sitting in the vehicle’s chair requires inurement as a result of detected and predicted vehicle motions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using seat vibrations based on actual and predicated vehicle motion by simulations of the vehicle’s behavior delivered to the passenger using a vibrating seat, as taught by Sweeney, to ensure that the treatment the passenger was receiving through their seat was for the predicted and actual motion of the vehicle. 

Claims 4 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, as applied to claims 1 and 10 above, and further in view of Myers et al., US 10095229 B2, hereinafter referred to as Hiroyuki and Myers, respectively.
As per claim 4,
	Hiroyuki does not disclose wherein the sensory event is experienced by the vehicle occupant when the vehicle occupant is remotely located from the vehicle.
	Myers discloses wherein the sensory event is experienced by the vehicle occupant when the vehicle occupant is remotely located from the vehicle (determining, by the vehicle control system, whether the passenger is impaired while the passenger is outside of the vehicle – See at least Myers Claim 11).
	Hiroyuki teaches a motion sickness apparatus that utilizes seat vibrations to treat passengers sitting in seats when the invention identifies that a person requires inurement as a result of vehicle motions. Myers teaches a vehicle motion sickness treatment apparatus that can detect is a passenger has entered the vehicle with a sensory conflict caused by a sensory event. 

As per claim 13,
	Hiroyuki does not disclose wherein the sensory event is experienced by the vehicle occupant when the vehicle occupant is remotely located from the vehicle.
	Myers discloses wherein the sensory event is experienced by the vehicle occupant when the vehicle occupant is remotely located from the vehicle (determining, by the vehicle control system, whether the passenger is impaired while the passenger is outside of the vehicle – See at least Myers Claim 11).
	Hiroyuki teaches a motion sickness apparatus that utilizes seat vibrations to treat passengers sitting in seats when the invention identifies that a person requires inurement as a result of vehicle motions. Myers teaches a vehicle motion sickness treatment apparatus that can detect is a passenger has entered the vehicle with a sensory conflict caused by a sensory event. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using seat vibrations by a system that can detect whether the cause of the motion sickness occurred outside the vehicle, as taught by Myers, to ensure proper and prompt inurement is provided to the vehicle’s occupant.
Claims 7, 16, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki as applied to claims 6, 15, and 18 above, further in view of Mabuchi et al., US . 
As per claim 7,
Hiroyuki discloses wherein the intensity variable increases the intensity of the inurement actions (For example, the control unit 16 may increase the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper – See at least Hiroyuki ¶41), over the N number of times (and number of times– See at least Hiroyuki ¶66), and wherein the intensity variable decreases the intensity of the inurement actions (Of course, the relationship between the behavior of the vehicle and the intensity of vibration is not limited to this. For example, the control means 16 may weaken the intensity of vibration as the degree of acceleration / deceleration or right / left turn of the vehicle is steep – See at least Hiroyuki ¶41). 
	Hiroyuki does not disclose when the vehicle is approaching the location and when the vehicle is retreating from the location. 
Mabuchi discloses when the vehicle is approaching the location (When the host vehicle reaches the destination (or the area near the destination)… motor drive unit 30 with a control signal indicating a command to swivel the second-row driver-side seat 14 to the frontward-oriented position, and provides the motor drive unit 34 with a control signal indicating a command to swivel the second-row passenger-side seat 18 to the frontward-oriented position…the motion sickness prevention mode– See at least Mabuchi Fig. 5A and Fig. 5B ¶77-79), when the vehicle is retreating from the location (Has vehicle moved away from visual target…swivel seat to forward oriented position– See at least Mabuchi Fig 10, S14-16).
	Hiroyuki teaches a motion sickness apparatus that utilizes seat vibrations to treat passengers sitting in seats when the invention identifies that a person requires inurement as a result of vehicle motions. Mabuchi teaches a motion sickness device that moves a vehicle’s seat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using seat vibrations by a system that can detect whether the vehicle is approached or retreating from a location that can cause motion sickness, as taught by Mabuchi, since treatment can and should be varied to ensure proper and prompt inurement is provided to the vehicle’s occupant.
As per claim 16,
Hiroyuki discloses wherein the intensity variable increases the intensity of the inurement actions (For example, the control unit 16 may increase the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper – See at least Hiroyuki ¶41), over the N number of times (and number of times– See at least Hiroyuki ¶66), and wherein the intensity variable decreases the intensity of the inurement actions (Of course, the relationship between the behavior of the vehicle and the intensity of vibration is not limited to this. For example, the control means 16 may weaken the intensity of vibration as the degree of acceleration / deceleration or right / left turn of the vehicle is steep – See at least Hiroyuki ¶41). 
	Hiroyuki does not disclose when the vehicle is approaching the location and when the vehicle is retreating from the location. 
Mabuchi discloses when the vehicle is approaching the location (When the host vehicle reaches the destination (or the area near the destination)… motor drive unit 30 with a control signal indicating a command to swivel the second-row driver-side seat 14 to the frontward-oriented position, and provides the motor drive unit 34 with a control signal indicating a command to swivel the second-row passenger-side seat 18 to the frontward-oriented position…the motion sickness prevention mode– See at least Mabuchi Fig. 5A and Fig. 5B ¶77-79), when the vehicle is retreating from the location (Has vehicle moved away from visual target…swivel seat to forward oriented position– See at least Mabuchi Fig 10, S14-16).
	Hiroyuki teaches a motion sickness apparatus that utilizes seat vibrations to treat passengers sitting in seats when the invention identifies that a person requires inurement as a result of vehicle motions. Mabuchi teaches a motion sickness device that moves a vehicle’s seat to alleviate motion sickness when the invention detects that the vehicle has approached or retreated from a location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using seat vibrations by a system that can detect whether the vehicle is approached or retreating from a location that can cause motion sickness, as taught by Mabuchi, since treatment can and should be varied to ensure proper and prompt inurement is provided to the vehicle’s occupant.
As per claim 20, 
Hiroyuki discloses wherein the intensity variable increases the intensity of the inurement actions (For example, the control unit 16 may increase the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper – See at least Hiroyuki ¶41), over the N number of times (and number of times– See at least Hiroyuki ¶66), and wherein the intensity variable decreases the intensity of the inurement actions (Of course, the relationship between the behavior of the vehicle and the intensity of vibration is not limited to this. For example, the control means 16 may weaken the intensity of vibration as the degree of acceleration / deceleration or right / left turn of the vehicle is steep – See at least Hiroyuki ¶41). 
	Hiroyuki does not disclose when the vehicle is approaching the location and when the vehicle is retreating from the location. 
Mabuchi discloses when the vehicle is approaching the location (When the host vehicle reaches the destination (or the area near the destination)… motor drive unit 30 with a control signal indicating a command to swivel the second-row driver-side seat 14 to the frontward-oriented position, and provides the motor drive unit 34 with a control signal indicating a command to swivel the second-row passenger-side seat 18 to the frontward-oriented position…the motion sickness prevention mode– See at least Mabuchi Fig. 5A and Fig. 5B ¶77-79), when the vehicle is retreating from the location (Has vehicle moved away from visual target…swivel seat to forward oriented position– See at least Mabuchi Fig 10, S14-16).
	Hiroyuki teaches a motion sickness apparatus that utilizes seat vibrations to treat passengers sitting in seats when the invention identifies that a person requires inurement as a result of vehicle motions. Mabuchi teaches a motion sickness device that moves a vehicle’s seat to alleviate motion sickness when the invention detects that the vehicle has approached or retreated from a location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using seat vibrations by a system that can detect whether the vehicle is approached or retreating from a location that can cause motion sickness, as taught by Mabuchi, since treatment can and should be varied to ensure proper and prompt inurement is provided to the vehicle’s occupant.
Allowable Subject Matter
Claims 8 and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached Working.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./ Examiner, Art Unit 3668                                                                                                                                                                                                 

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668